Citation Nr: 0029746	
Decision Date: 11/13/00    Archive Date: 11/16/00

DOCKET NO.  95-06 709	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma



THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim for entitlement to service connection for 
psychiatric disability and if so, whether the reopened claim 
should be granted.



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel


INTRODUCTION

The veteran served on active duty from July 1951 to September 
1954 and from April 1955 to September 1961.  This case was 
remanded by the Board of Veterans' Appeals (Board) in March 
1997 to the Department of Veterans Affairs (VA) Regional 
Office (RO) in Muskogee, Oklahoma, for additional 
development.  The case was returned to the Board in April 
2000.

In May 2000 the veteran's representative at that time filed a 
motion to withdraw as the veteran's representative.  The 
veteran was notified of this motion, and thereafter informed 
the Board that he had no objection to the withdrawal and did 
not desire to appoint a new representative.  In November 2000 
the Board granted the motion to withdraw.


FINDINGS OF FACT

1.  Service connection was denied for psychiatric disability 
in an unappealed rating decision dated in December 1962 and 
service connection was denied for psychiatric disability, 
including post-traumatic stress disorder (PTSD), in an 
unappealed rating decision dated in August 1986. 

2.  Evidence which is not cumulative or redundant of evidence 
previously of record and which by itself or in connection 
with the evidence previously assembled is so significant that 
it must be considered in order to fairly decide the merits of 
the claim for service connection for psychiatric disability 
has been received since the August 1986 decision.


CONCLUSION OF LAW

The veteran has submitted new and material evidence to reopen 
his claim for service connection for psychiatric disability. 
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) (1999).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 1110, 1131 (West Supp. 2000).  
Service connection may be granted for any disease initially 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).

Service incurrence or aggravation of a psychosis may be 
presumed if it is manifested to a compensable degree within a 
year of the veteran's discharge from service.  38 U.S.C.A. 
§§ 1101, 1112 (West 1991); 38 C.F.R. §§ 3.307, 3.309 (1999). 

Service connection was denied for psychiatric disability in 
an unappealed rating decision dated in December 1962 and 
service connection was denied for psychiatric disability, 
including post-traumatic stress disorder (PTSD), in an 
unappealed rating decision dated in August 1986.  The August 
1986 denial was based on a determination that PTSD was not 
shown by the evidence of record and the veteran's current 
adjustment disorder was not present in service or 
etiologically related to the psychiatric disorder treated 
during service. 

Generally, a claim which has been denied in an RO decision 
that is not timely appealed may not thereafter be reopened 
and allowed.  38 U.S.C.A. § 7105 (West 1991).  The exception 
to this rule is 38 U.S.C.A. § 5108 which provides that if new 
and material evidence is presented or secured with respect to 
a claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim.

New and material evidence is evidence not previously 
submitted to decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with the evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claims.  38 C.F.R. 
§ 3.156(a).  New evidence will be presumed credible solely 
for the purpose of determining whether the claim has been 
reopened.  Justus v. Principi, 3 Vet. App. 510, at 513 
(1992).

Evidence on file at the time of the August 1986 decision 
included the veteran's service medical records and a July 
1986 VA examination report.

The veteran's service medical records reveal that the veteran 
reported in November 1957 that he felt "so-so" and that he 
had many nervous tensions, poor appetite, insomnia and 
fatigue.  The diagnosis was mild anxiety state.  The veteran 
was hospitalized from April to May 1961 due to severe 
headaches.  While hospitalized he became considerably more 
depressed about the death of his children and his pending 
divorce; neurotic depressive reaction was diagnosed.  He was 
transferred to another hospital in May 1961.  He said that 
his three young sons had been killed in a house fire in 
December 1960 while he was overseas and his wife was away.  
The hospital discharge diagnosis in June 1961 was 
neuropsychiatric reactive depression, situational.  It was 
noted that the veteran requested service separation.  

The diagnosis on VA psychiatric examination in July 1986 was 
adjustment disorder with mixed features of anxiety and 
depression.  The examiner commented that the disability did 
not appear to relate back to military service and was not 
related to the situation for which the veteran was treated in 
service.  It was noted that his present stressors were his 
decreasing physical health and his inability to maintain 
employment and support his family.

Evidence received by VA after the August 1986 rating decision 
includes private medical records beginning in November 1971, 
VA outpatient and hospital records beginning in November 
1988, a transcript of a November 1996 travel board hearing, a 
June 1999 VA examination report, and statements by and on 
behalf of the veteran.

In particular, the Board notes that the evidence added to the 
record includes an October 1999 statement from John B. White, 
M.D., Medical Director of Senior Care at Doctors Hospital.  
According to Dr. White, he had treated the veteran from July 
21, 1999, to August 20, 1999.  Dr. White concluded that the 
veteran had severe, recurrent major depression, which 
according to his history began following the deaths of his 
three sons in a house fire while the veteran was in service.  
It was Dr. White's strong opinion, based on information that 
he had gathered from the veteran and his wife, that the 
veteran's chronic major depression began while he was in 
service.

This medical statement linking current psychiatric disability 
to the veteran's military service is not cumulative or 
redundant of the evidence previously of record.  Moreover, it 
clearly is so significant that it must be considered in order 
to fairly decide the merits of the claim.  Accordingly, the 
October 1999 statement from Dr. White is new and material, 
and the claim for service connection for psychiatric 
disability, to include PTSD and depression, is reopened.


ORDER

Because new and material evidence has been submitted, 
reopening of the veteran's claim for service connection for 
psychiatric disability is granted.


REMAND

VA has a duty to assist the veteran in the development of the 
facts pertinent to his claim for service connection for 
psychiatric disability.  Floyd D. Spence National Defense 
Authorization Act for FY 2001, Pub. L. No. 106-398, § 1611 
(2000) (to be codified at 38 U.S.C.A. § 5107(a)).

Although the October 1999 statement from Dr. White is new and 
material, there is no indication that the opinion was based 
upon a review of all available medical records pertaining to 
the veteran's psychiatric history, to include his service 
medical records.  Moreover, as noted above, the record 
contains conflicting medical evidence indicating that the 
veteran's psychiatric disability is postservice in origin. 

The Board also notes that entitlement to compensation under 
the provisions of 38 U.S.C.A. § 1151 for throat and neck 
disability due to VA treatment (West 1991 and Supp. 2000) was 
denied by rating decision dated in September 1999.  A notice 
of disagreement with the denial was received by VA in October 
1999; however, no statement of the case on this issue has 
been sent to the veteran.  

In light of the above circumstances, this case is REMANDED to 
the RO for the following actions:

1.  The veteran should be requested to 
provide the names, addresses and 
approximate dates of treatment for any 
health care providers, including VA, who 
may possess additional records pertinent 
to his claims for entitlement to 
compensation under § 1151 and entitlement 
to service connection for psychiatric 
disability.  After obtaining any 
necessary consent forms for the release 
of the veteran's private medical records, 
the RO should obtain, and associate with 
the file, all records noted by the 
veteran that are not currently on file.  
The records requested should include 
those of Dr. White.

2.  After the above development has been 
completed, the veteran should be examined 
by a board of two psychiatrists who have 
not previously examined him to determine 
the current nature, severity, and 
etiology of all psychiatric disorders 
present.  The claims folders, including a 
copy of this REMAND, must be made 
available to the examiners for study, and 
the examination reports must reflect that 
the claims folders were reviewed.  Any 
necessary tests or studies should be 
conducted.  A diagnosis of PTSD, using 
the criteria in DSM-IV, should be 
confirmed or ruled out.  With respect to 
any other currently present acquired 
psychiatric disorders, the examiners 
should provide an opinion as to whether 
it is at least as likely as not that such 
disorders are etiologically related to 
service.  The rationale for all opinions 
expressed should be provided.

3.  Thereafter, the RO should review the 
claims folders and ensure that all 
developmental actions, including the 
medical examination and requested 
opinions, have been conducted and 
completed in full.  The RO should then 
undertake any other indicated 
development.  

4.  Then, the RO should readjudicate the 
claim of entitlement to service 
connection for psychiatric disability on 
a de novo basis.  The claim for 
compensation under 38 U.S.C.A. § 1151 for 
neck and throat disabilities due to VA 
treatment should be readjudicated if any 
evidence relevant to this claim is 
received.

5.  If the benefits sought on appeal, 
including compensation under 38 U.S.C.A. 
§ 1151 for neck and throat disabilities 
due to VA treatment, are not granted to 
the veteran's satisfaction, the RO should 
issue a supplemental statement of the 
case and inform the veteran of the 
requirements to perfect an appeal with 
respect to any new issue addressed in the 
supplemental statement of the case, to 
include the § 1151 issue if appropriate.  
The veteran and his representative should 
then be afforded an appropriate 
opportunity respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  All 
issues properly in appellate status should be returned to the 
Board at the same time.  By this REMAND, the Board intimates 
no opinion as to any final outcome warranted.  No action is 
required of the veteran until he is otherwise notified by the 
RO.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Shane A. Durkin
	Veterans Law Judge
	Board of Veterans' Appeals

 


- 2 -


